DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-8, in the reply filed on 1/10/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 remain in the application with claim 9 withdrawn as being directed toward a non-elected invention.  Claims 1-8 remain active in the application for prosecution thereof.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Since method claims were elected and apparatus claim has been withdrawn, the following title is suggested: Coating film forming method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (2017/0140929) in combination with Kodama et al. (2018/0253007).
Yoshihara et al. (2017/0140929) teaches a coating film forming method and apparatus whereby a coating solution is applied to a substarte and rotated to diffuse the coating on the substrate at a first speed, decreasing the speed to level the coating solution and then increasing the speed for drying that is higher than the second speed (abstract).  Yamamoto et al. (4,800,836) teaches the third coating speed to be less than the first coating speed.  Yamamoto et al. (4,800,836) depicts a ring plate (5) located above the substrate and a gas supply means (4) for reducing fluidity of the coating, i.e. drying gas.  The ring plate (5) is located at the peripheral of the substrate (Fig. 1 and [0027]-[0039]).
Yoshihara et al. (2017/0140929) fails to teach the exhaust flow velocity to be higher than the flow velocity of the air applied to the substrate by gas device (4).
 Kodama et al. (2018/0253007) teaches a similar process having baffle plates (81) and a drying gas supplied to the coated substrate and exhausting through exhaust pipe 
Therefore, it would have been obvious for one skilled int eh art before the effective filing date of the claimed invention to have had the exhaust flow velocity higher than the applied flow velocity to provide for proper flow of the drying gas from the surface of the substrate to the exhaust pipe (38) as evidenced by Kodama et al. (2018/0253007) with the expectation of improving drying rate.
Regarding claims 2, Kodama et al. (2018/0253007) fails to explicitly teach the exhaust flow velocity to be equal to or higher than twice the flow velocity of the drying gas to the substrate, however, the Examiner takes the position that this would produce the expected results of improved drying rate as long as the exhaust rate is equal to or greater than the exhaust rate to improve flow of the gases.  Absent a showing of criticality thereof regarding “twice the rate”, the Examiner concludes that one skilled in the art would have had a reasonable expectation of improved drying rate.
Regarding claim 3, the claimed pressure being higher at the exhaust than at the coating substrate would have been expected to provide for improved flow of the exhaust air away from the coating and improve drying rate [0046]
Regarding claim 6, Yoshihara et al. (2017/0140929) teaches flow rate of 1000-3000rpm for the coating step [0043]-[0044] and the dry gas is supplied from gas supply mean (4) at 500rpm and 1800 rpm [0045]-[0046].

7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (2017/0140929) in combination with Kodama et al. (2018/0253007) further combination Kondo et al. (2003/0092261).
Features detailed above concerning the teachings of Yoshihara et al. (2017/0140929) in combination with Kodama et al. (2018/0253007) are incorporated here.
Yoshihara et al. (2017/0140929) in combination with Kodama et al. (2018/0253007) fails to teach the claimed substrate to have recesses with aspect ratio of 0.001-1.
Kondo et al. (2003/0092261) teaches spin coating on substrates having recesses therein to fill them in with coating material [0001].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have utilized a substrate having recesses as evidenced by Kondo et al. (2003/0092261) with the expectation of achieving coating films by filling in the recesses thereof the substrate.
While the Examiner acknowledges the aspect ratio is not taught, the Examiner takes the position that this would be a matter of design choice and one skilled I the art would have had a reasonable expectation of achieving success regardless of the aspect ratio of the substrate absent a showing of criticality thereof.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (2017/0140929) in combination with Kodama et al. (2018/0253007) in combination with Yamamoto et al. (4,800,836).
Features detailed above concerning the teachings of Yoshihara et al. (2017/0140929) in combination with Kodama et al. (2018/0253007) are incorporated here.

Yamamoto et al. (4,800,836) teaches a resist coating apparatus whereby the coating resist has a viscosity of 50cPs (col. 4, lines 3-19).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Yoshihara et al. (2017/0140929) process to include a spin coating solution having a viscosity of 50-900cPs as evidenced by Yamamoto et al. (4,800,836) with the expectation of achieving similar success, i.e. a coating formed by spinning.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record while teaching significance of the distance between the ring plate and the top surface of the substrate (Kobayashi et al. 2004/0180142 not relied upon), fails to teach the claimed distance between the ring plate and the spin cup.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.